DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 September 2020 has been entered. 

 Response to Amendment
This Office Action is responsive to the amendment filed on 09 September 2020. As directed by the amendment: Claims 1 and 10 have been amended and Claims 19 and 20 stand withdrawn. Claims 1-8 and 10-20 currently stand pending in the application. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102(a)(1)/(2) have been considered but are moot because the new ground of rejection relies on a combination of references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to Claim 18, the limitation “wherein the third arm has a length and the third arm is curved along the length” renders the claim indefinite, as it is unclear if the length refers back to the third length of the third arm recited in Claim 1, or is a different length of the third arm. For examination purposes, the limitation will be interpreted in the former instance, as wherein the third arm is curved along the third length. 










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent Application Publication No. US 2016/0135858 to Dacosta et al. (hereinafter, “Dacosta”). 
Dacosta discloses a fusion system, comprising an alignment guide (300), shown in FIG. 17; an implant (100), shown in FIGs. 1-8, comprising a body portion (surrounding 114); a first arm (end of 110 to the right of 114 in FIG. 7, 140, and 120) extending away from the body portion in a first direction (to the right in FIG. 7) along a first axis (axis extends left to right in FIG. 7 across top section of implant); a second arm (end of 110 to the left of 114 in FIG. 7) extending away from the body portion in a second direction (to the left in FIG. 7) along the first axis, wherein the first direction is opposite the second direction [0036-0036]; and a third arm (116) extending laterally away from the body portion along a second axis orthogonal to the first axis at a position between the first arm and the second arm, wherein the third arm has a third length along the second axis that is its longest dimension, and wherein the third arm is curved towards a proximal end (end on the right in FIG. 7) of the implant as the third arm i.e. further proximal than, an outer or proximal side of the body portion); wherein the first arm has a first length and the second arm has a second length, and wherein the first length is longer than the second length, shown in FIG. 7; wherein the third arm has a length and the third arm is curved along the length (third arm is curved along the inner curve facing toward 120), shown in FIG. 7.














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-8, 10, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 8,529,608 to Terrill et al. (hereinafter, “Terrill”), in view of U.S. Patent No. US 9,060,822 to Lewis et al. (hereinafter, “Lewis”). 
Terrill discloses a fusion system, comprising an implant (100) (col. 4 / ll. 3-18), shown in FIG. 3, comprising a body portion, shown in the annotated figure below; a first arm extending away from the body portion in a first direction (to the right in FIG. 3) along a first axis (axis crossing body portion from left to right); a second arm extending away from the body portion in a second direction (to the left in FIG. 3) along the first axis, wherein the first direction is opposite the second direction; and a third arm extending laterally away from the body portion along a second axis (along 138 where it extends from 

    PNG
    media_image1.png
    610
    886
    media_image1.png
    Greyscale

Terrill, FIG. 3 annotated 

Terrill is silent as to wherein the implant further comprises an extension member extending away from a bottom surface of the third arm; wherein an outer surface of the extension member is rounded; wherein the extension member is tapered from a bottom surface of the implant to a plantar end of the extension member; wherein the extension member has a first taper in a dorsal-plantar direction and a second taper in a medial-lateral direction. 
Lewis teaches an implant (510), shown in Figs. 18-29 and in use in Figs. 33(e)-33(l), comprising an extension member (516) extending away from a bottom surface of the implant (col. 9 / ll. 15-25), shown in Figs. 24-25; wherein an outer surface of the extension member is rounded (around a cylindrical outer surface); wherein the extension member is tapered from a bottom surface of the implant to a plantar end of the extension member (the width dimension of the extension member is tapered in the 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Terrill’s implant with an extension member extending away from a bottom surface of the implant to provide a seat for the screw that enters Terrill’s hole 102, since as shown in Terrill this screw hole provides an angled trajectory to the screw inserted thereinto, and the extension member as taught in Lewis provides an angled trajectory and would extend from the bottom of Terrill’s implant at the hole 102 to provide a seat for the screw in the direction of the angled trajectory while also providing a structure that enters the bone to contribute to compression. Since the hole 102 is in Terrill’s third arm, the extension member would extend away from the bottom surface of the third arm. The curvature of the extension member would be as taught in Lewis, to provide a seat for the screw in the direction of the angled trajectory. 
Terrill is silent as to the fusion system comprising an alignment guide having the features as claimed. 
Lewis teaches a fusion system, comprising an alignment guide, shown in Figs. 33(b)-33(d); an implant (510), shown in Figs. 18-29 and in use in Figs. 33(e)-33(l); and at least one fastener inserted through the implant, shown in Fig. 25; wherein the alignment guide comprises the same outline and general structure as the implant such that the alignment guide can be placed on the bone before the implant to prepare the bone for the implant. Lewis teaches the alignment guide has a reamer guide (protruding tube) extending away from a top surface of the guide, shown in Figs. 33(b)-33(c); wherein the reamer guide comprises a reamer hole extending from a top surface of the reamer guide through a 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in Terrill’s system an alignment guide as taught by Lewis, comprising the same outline and general structure as Terrill’s implant such that the alignment guide can be placed on the bone before the implant to prepare the bone for the implant. Drill and reaming guides are well-known in the orthopedic art. The alignment guide, comprising the same outline and general structure as Terrill’s implant, thus comprises a body portion (corresponding to the body portion of Terrill’s implant), a first lobe (corresponding to the first arm of Terrill’s implant) positioned at a first end of the body portion; a second lobe (corresponding to the second arm of Terrill’s implant) positioned at a second end of the body portion; and an extension member (corresponding to the third arm of Terrill’s implant) extending away from a first side of the body portion (see annotated figure above for implant components); wherein the extension member comprises a first side (side on the right) extending (away) from the body portion to a lateral side (surface at the distal tip of implant third arm/alignment guide extension member) of the alignment guide at a first angle; and a second side (side on the left) extending from the second lobe to the lateral side of the alignment guide at a second angle, wherein the second angle is larger than the first angle, shown in the annotated figure below; wherein an end of the first lobe is rounded (as is the end of the first arm), wherein an end of the second lobe is rounded (as is the end of the second arm), and wherein an end of the extension member is rounded (as is the end of the third arm); wherein the extension member further comprises a tab (148) positioned between the body portion and the lateral side of the alignment guide, wherein the tab extends away from the first side of the extension member. Since Terrill’s implant comprises an extension member extending away from the 

    PNG
    media_image2.png
    610
    925
    media_image2.png
    Greyscale

Terrill, FIG. 3 annotated 


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta in view of U.S. Patent Application Publication No. US 2018/0296257 to Penzimer et al. (hereinafter, “Penzimer”). 
Dacosta is silent as to wherein the implant further comprises an extension member extending away from a bottom surface of the third arm; wherein the extension member comprises a hole extending through the extension member in a direction substantially parallel to the first and second arms. 
Penzimer teaches an implant (740), shown in FIGs. 7A-7B, with an extension member (755) extending away from a bottom surface of the implant [0041], shown in FIG. 7B; wherein the extension 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Dacosta’s implant with an extension member extending away from a bottom surface of the implant, wherein the extension member comprises a hole extending through the extension member to receive a compression screw, as taught by Penzimer, since Dacosta [0053] contemplates the provision of a compression screw underlying the implant, and Penzimer teaches that the extension member provides a pathway for a compression screw, wherein the extension member is coupled to the implant to ensure the pathway avoids contact of the compression screw with fasteners inserted through the implant, as also required by Dacosta. 
Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to couple the extension member to the hole in the third arm of Dacosta, since Penzimer teaches that any of the apertures through the implant may receive the extension member which then extends down through and away from the implant [0041]. The extension member would then extend away from the bottom surface of the third arm. 
Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to orient the extension member such that the hole extends through the extension member in a direction substantially parallel to the first and second arms, since Penzimer teaches the hole through the extension member may be oriented at a variety of angles with respect to the implant. Depending on the orientation of the implant with respect to the joint or fracture, the 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775